Citation Nr: 0416653	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for fibrous dysplasia.

2.  Entitlement to service connection for a herniated nucleus 
pulposus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
September 1980.  By administrative decision dated in March 
1984, the veteran was determined to be ineligible for 
benefits from the Department of Veterans Affairs (VA) for the 
period from November 1, 1977 to September 16, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  This matter was previously before the 
Board in April 2003.

The April 2003 Board decision denied the claims on appeal.  
The veteran appealed the Board's April 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon an unopposed Motion by the Secretary of Veterans 
Affairs, issued an Order dated in December 2003, which 
vacated the Board's April 28, 2003 decision.

As noted in the April 2003 Board decision, the veteran and 
his representative have raised the issue of clear and 
unmistakable error (CUE) in a January 1984 rating decision.  
This matter is referred to the RO for appropriate action.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

VA's Motion For Remand noted that the April 2003 Board 
decision did not explain how documents in the record informed 
the veteran what evidence remained needed in order to 
substantiate his claims, and which portion, if any, he had 
the responsibility to provide and which portion, if any, VA 
would attempt to obtain on his behalf.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  A review of the claims 
file reveals that the veteran has not been properly notified 
by VA in specific terms as to the evidence which would be 
needed to substantiate his claims and whether VA or the 
veteran is expected to attempt to obtain and submit such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Based on the foregoing, the Board must remand the case in 
order to satisfy VA's duty to notify and assist the 
appellant.

As for the veteran's claim of entitlement to service 
connection for herniated nucleus pulposus, the Board notes 
that the veteran made complaints of back pain during service, 
and a July 1998 private record noted that the veteran had 
been diagnosed with degenerative disk disease of the lumbar 
spine.  As such, the Board finds that the veteran should be 
afforded a VA spine examination for the purpose of addressing 
the veteran's contentions concerning this issue.  38 C.F.R. § 
3.159(c)(4).

As for the claim of service connection for fibrosis 
dysplasia, the veteran contends that his fibrous dysplasia 
was present, at least in its early stages, during service.  
The Board notes that a November 1999 VA physician essentially 
suggested that the veteran's service complaints may be 
related to currently diagnosed disabilities; a June 2000 VA 
examiner offered a contrary opinion, and the Board finds that 
the veteran should be afforded the appropriate VA examination 
for the purpose of addressing the veteran's contentions 
concerning this issue.  38 C.F.R. § 3.159(c)(4).

Accordingly, this case is hereby REMANDED to the RO for the 
following:

1.  Development contemplated by the VCAA 
should be undertaken, to include 
informing the veteran of the provisions 
of the VCAA.  In particular, the veteran 
should be notified of any information and 
evidence not previously provided to VA, 
which is necessary to substantiate the 
claims on appeal, and whether VA or the 
veteran is expected to obtain any such 
evidence.

2.  The veteran should be scheduled for a 
VA spinal examination to determine the 
nature and etiology of any degenerative 
disk disease that might be present.  The 
examiner should offer an opinion, based 
on a review of the record, as to whether 
it is at least as likely as not (a 50 
percent or more likelihood) that 
degenerative disk disease of the lumbar 
spine is related to the veteran's 
military service.  It is imperative that 
the claims file be made available to the 
examiner and reviewed by the examiner in 
connection with the examination.

3.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the nature and etiology of any 
fibrous dysplasia that might be present.  
The examiner should offer an opinion, 
based on a review of the record, as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
fibrous dysplasia (if found to be 
present) is related to the veteran's 
active duty service, to include whether 
any inservice symptoms or studies (e.g. 
ear disabilities, blood tests, orthopedic 
complaints) were the prodromal signs of 
fibrous dysplasia.  A complete rationale 
must be provided for any opinion 
expressed.  The examiner is requested to 
comment on the November 1999 letter from 
VA physician W.Y.C., M.D., as well as the 
comments from the June 2000 VA examiner.

4.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought are not 
granted in full, the veteran should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



